UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):July 3, 2007 FIRST AVIATION SERVICES INC. Delaware 0-21995 06-1419064 (State or Other Jurisdiction (Commission File Number) (I.R.S. Employer of Incorporation) Identification No.) 15 RIVERSIDE AVE WESTPORT CT 06880-4214 2032913303 Check the appropriate box if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) On July 5, 2007,First Aviation Services Inc. (the "Company") filed a Current Report on Form 8-K, which contained a typographical error relating to the date of delisting and deregistering in the press release furnishedby the Companyas Exhibit 99.1. This Amendment No. 1 is being filed to correct said typographical error. Item 9.01Financial Statements and Exhibits. (d) Exhibits: Exhibit Number Description 99.1 Press release issued by First Aviation Services Inc., dated July 5, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 5, 2007 FIRST AVIATION SERVICES INC. By:/s/Bill L. Reznicek Name:Bill L. Reznicek Title: Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 Press release issued by First Aviation Services Inc., dated July 5, 2007.
